OPINION OF COURT
The following is taken, verbatim, from the opinion.
MIDDLETON, PJ.
It is the contention of Henry C. Wade that this property was accumulated by the joint efforts of himself and his wife and that, in the various transactions which oceured during their married life, he contributed some money to their enterprises, although at all times the title to all real estate which was involved in their business was taken and held in the name of Lavina R. Wade. He urges that the property described in the petition as a matter of fact belonged to both him and his wife and that he is entitled to have a trust declared in' that property for his benefit.
The evidence before us is not sufficient to establish the trust he claims. There is nothing to show any contract, between the defendant and Lavina R. Wade, whereby he was to have any interest in the real estate which was conveyed to her by various parties and because of their relation, namely, husband and wife, the law does not imply that such a contract was made, or does it declare a resulting trust. Upon the contrary, by reason of their relation, the presumption is that whatever of his money and means went into this property, he intended his wife to have as a gift. Creed v. Bank, 1 OS. 1; Bernhardt v. Bernhardt, 7 C. C. (N. S.) 517.
There has been some controversy over the deed made on the 21st day of June, 1926. It seems, from the evidence, that when this deed was signed and executed by Mr. Wade it did not contain a description of the lands sought to be conveyed. The testimony of Mr. Millar, who prepared the deed and took the acknowl-edgement, is to the effect that at the time Wade signed the deed it was understood that a description of the land should be procured and at the same time that'Wade should get a description of some other lands which were to be conveyed in another deed; that Wade procured such description of the lands last referred to and brought such description to Mr. Millar’s office, at which time Millar called his attention to the fact that he, Millar, had inserted a description of the lands to be convoyed by the first deed, and that Wade thereupon assented to -what had been done by Mil-lar. We do not regard that deed as having any bearing whatever upon the ultimate rights of the parties to this suit, but inasmuch as it is claimed that the deed is wholly void we have investigated the authorities and are of the opinion that the deed is not void for the reason that there was no delivery thereof until after it was completed. The law is that if a deed is signed, sealed and delivered and a change such as is involved here is made in the deed, nothing can pass by it. But that rule does not go so far as to prescribe the time when every part of a deed must be written or completed. If the defed, when delivered, is a complete deed and alterations and additions made therein have been with the knowledge of the grantors and with their consent, even after they have signed the deed and before it is delivered, it is a good deed.
. The finding must be in favor of the plaintiff and a decree may be entered in accordance with the finding.
'(Mauck, J., concurs. Thomas, J., not participating.)